DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claims filed on 5/13/2021.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beall et al. U.S. Patent 10,765,028 (hereinafter D1).
Regarding claim 1, D1 teaches a latch mechanism (200; figure 2), comprising: 
a bracket (204; figures 2-7); 
a sliding element (214; figure 5B; see column 4, lines 57-65) slidably located on the bracket; 
a latch portion (110; figures 2-7) fixedly connected to the sliding element; 
a first elastic element (242; figures 3B and 5B) connected to the bracket (204) and the sliding element (214); and 
a trigger element (208; figures 2-7) comprising: 
an elongated frame (210; figure 9) slidably located on the bracket; 
a through hole (216; figures 2-9) formed on one surface (see figure 9) of the elongated frame; and 
a pressed portion (223 + 223a; figure 3B) disposed on the one surface of the elongated frame, and directly pressed by (see figure 3B) the latch portion (110), wherein when the trigger element is pushed (by spring 252; see figures 3B and 5B) such that the through hole (216) is moved to (see 

Regarding claim 2, D1 also teaches the latch mechanism of claim 1, wherein the bracket comprises a front frame (shown in figure 7), the front frame is provided with a groove (238; figure 7) and a breach (the opening on the inner side of 236; figure 7) respectively at two opposite sides (opposite sides of 236; figure 7) thereof, and the groove is in communication with the breach; and 
the sliding element (214; figure 7) further comprises a handle portion (227; figure 7) slidably disposed on one surface (see figure 7) of the front frame opposite to the groove, and a sliding block (234 and the structure directly underneath of 234; figure 7) extending into (see figure 6) the groove through the breach and slidably received (see figures 3B, 5b and 6) within the groove, wherein the first elastic element (242; figure 5B) is located within the groove to abut against an inner wall (inner side of 212; figure 5B) of the front frame and the sliding block (see figure 5B).

Regarding claim 3, D1 also teaches the latch mechanism of claim 2, wherein the sliding element (214; figure 7) further comprises: 


Regarding claim 4, D1 also teaches the latch mechanism of claim 2, wherein the bracket further comprises a side frame (202; figures 2-9) being adjacent to the front frame such that the elongated frame is slidably located on (see figures 3B and 5B) the side frame, wherein a long axis direction of the front frame and a long axis direction of the side frame are orthogonal (see figure 4) to each other.

Regarding claim 5, D1 also teaches the latch mechanism of claim 4, further comprising: 
a second elastic element (252; figures 5B, 8 and 9) connected to the side frame and the elongated frame, wherein when the latch portion (110) is drawn back from the through hole, the second elastic element pushes the trigger .

Allowable Subject Matter
6.	Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior arts of record fail to teach, disclose or suggest a server equipment, comprising: a chassis provided with a frame body, a stopping block and a fixing recess, wherein the stopping block and the fixing recess are respectively disposed on the frame body; at least one guide rail fixedly connected to an inner surface of the frame body; and a unit rack,  as recited in claim 6, wherein latch mechanism comprising a bracket disposed on the outer side of the case, wherein when the case is slid along the guide rail until the stopping block pushes the trigger element such that the through hole is moved to the latch portion to align with the fixing recess, the first elastic element moves the latch portion to extend into the fixing recess through the through hole, thereby the tray device being fixedly held on the chassis.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835